DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status


Claims 1-13 and 15 are pending. Claims 14 and 21 are canceled. 

In view of the appeal brief filed on 03/18/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LEN TRAN/           Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                             


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lift plate 240 being shown to move relative to the clamp ring in a manner that it moves closer to the clamp ring via motor 247 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following: The specification discloses the lift plate 240 moves (paragraph [0046]). However, Figures 3 and 9A-9C depict life plate 240 being connected and fixed to clamp ring 210. It appears from Figures 3 and 9A-9C, that element support arm 120 moves up and down relative to lift plate 240 for adjusting the position of wafer 60. It appears from the figures that it would be impossible for motor 247 to move life plate 240. 
 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification discloses the lift plate 240 moves (paragraph [0046]). However, Figures 3 and 9A-9C depict life plate 240 being connected and fixed to clamp ring 210. It appears from Figures 3 and 9A-9C, that element support arm 120 moves up and down relative to lift plate 240 for adjusting the position of wafer 60. It appears from the figures that it would be impossible for motor 247 to move life plate 240.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The specification discloses the lift plate 240 moves (paragraph [0046]). However, Figures 3 and 9A-9C depict life plate 240 being connected and fixed to clamp ring 210. It appears from Figures 3 and 9A-9C, that element support arm 120 moves up and down relative to lift plate 240 for adjusting the position of wafer 60. It appears from the figures that it would be impossible for motor 247 to move life plate 240. It looks like it is not possible for the structure as depicted in the figures for lift plate 240 to move closer to the clamp ring 210 due to the structurally connected portions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” and Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky.”
Regarding Claim 1: Brezoczky teaches a cooling chamber (100) comprising: a cooler assembly (102) comprising: a support plate (106) connected to a support arm (118), the support plate (106) having a top surface to support a wafer (116), the support plate (106) and the support arm (118) being positioned inside of the cooling chamber (118, extends into 100); a clamp ring (134) positioned above the support plate (106), the clamp ring (134) having a top, bottom, inner diameter, outer diameter (see Figure 1) and a lift plate (120) to move the wafer (116) from a clamp position to a loading position (Column 4, lines 14-18).  
Krikorian a housing (22) connected to a cryo pump (33), a turbo pump (30) and a support arm (66), the housing (22), the cryo pump and the turbo pump (30) being positioned outside of a cooling chamber (20 and 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a housing connected to a cryo pump, a turbo pump and the support arm, the housing, the cryo pump and the turbo pump being positioned outside of the cooling chamber to the structure of Brezoczky as taught by Krikorian in order to advantageously provide a sealed and strong connection to the cooling chamber (see Krikorian, Column 2, lines ). 
Yudovsky teaches a plurality of clamp pads (23) on a clamp ring (30), each clamp pad (23) having a beveled surface (sloped) directed downward and toward the inner diameter (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of clamp pads on the bottom, each clamp pad having a beveled surface directed downward and toward the inner diameter to the structure of Brezoczky modified supra as taught by Yudovsky in order to advantageously guide the placement of the wafer (see Yudovsky, Column 4, lines 38-40). 

Regarding Claim 3: Brezoczky further teaches wherein the lift plate (120) comprises a plurality of lift pins (pins on 120, see Figure 1).  
Regarding Claim 5: Brezoczky modified supra further teaches wherein the clamp pads (23 of Yudovsky) are connected to the clamp ring (134 of Brezoczky) by a releasable connection (19b into 19c of Yudovsky).
Regarding Claim 6: Brezoczky further teaches wherein the support plate (106) comprises an opening on a side of the support plate (106 to allow the lift pins to extend therethrough (see Figure 1).  

Claims 2 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” and Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” as applied to claim 1 above, and further in view of Clarke (US 6,235,656 B1).

Regarding Claim 2: Brezoczky modified supra fails to teach wherein the cryo pump is configured to cool a wafer on the support plate to a temperature less than 150 K.  
Clarke teaches wherein a cryo pump (Column 3, lines 42-44) is configured to cool a wafer (32) on a support plate (112) to a temperature less than 150 K (Column 7, lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the cryo pump is configured to cool a wafer on the support plate to a temperature less than 150 K to the structure of Brezoczky modified supra as taught by Clarke in order to advantageously provide the wafer at the desired cryogenic temperature (see Clarke, Column 7, lines 1-10).
Regarding Claim 17: Brezoczky modified supra fails to teach a method of cooling a wafer (116 of Brezoczky), the method comprising: positioning a wafer (116 of Brezoczky) in a cooling chamber (100 of Brezoczky) according to claim 1 (see claim 1 above).
Brezoczky modified supra fails to teach cooling the wafer to a temperature less than 150 K using the cryo pump.  
Clarke teaches cooling a wafer (32) to a temperature less than 150 K using a cryo pump (41, Column 3, lines 42-44; Column 7, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided cooling the wafer to a temperature less than 150 K using the cryo pump to the structure of Brezoczky modified supra as taught by Clarke in order to advantageously provide the wafer at the desired cryogenic temperature (see Clarke, Column 7, lines 1-10).

Regarding Claim 18: Brezoczky modified supra further teaches wherein positioning the wafer (116 of Brezoczky) in the cooling chamber (100 of Brezoczky) comprises: positioning the wafer (116 of Brezoczky) on a plurality of lift pins (pins on 120 of Brezoczky) connected to the lift plate (120 of Brezoczky), the plurality of lift pins elevated above the top surface of the support plate (106 of Brezoczky); lowering the lift plate (120 of Brezoczky) so that the lift pins lower the wafer (116 of Brezoczky) to contact the top surface of the support plate (106 of Brezoczky); lowering the clamp ring (134, Column 4, lines 45-56 of Brezoczky) so that the beveled surface of the clamp pads contacts (23 of Yudovsky) an outer peripheral edge of the wafer (116 of Brezoczky) to clamp the wafer (116 of Brezoczky) to the support plate (106 of Brezoczky).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” and Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” as applied to claim 1 above, and further in view of Cox et al. (US 2007/0196011 A1), hereafter referred to as “Cox.”

Regarding Claim 4: Brezoczky modified supra fails to teach wherein the lift plate is connected to the clamp ring so that the lift plate moves the clamp ring and the wafer.  
Cox further teaches wherein a lift plate (720) is connected to a clamp ring (paragraph [0083], lines 16-19) so that the lift plate (720) moves the clamp ring (paragraph [0083], lines 16-19) and a wafer (Wafer, W, substrate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the lift plate is connected to the clamp ring so that the lift plate moves the clamp ring and the wafer to the structure of Brezoczky modified supra as taught by Cox in order to advantageously provide uniform movement of the wafer via the lift pins to from the lift plate to the clamp ring (see Cox, paragraph [0083], lines 10-19). 

 Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” and Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” as applied to claim 1 above, and further in view of Ferreira et al. (5,804,042), hereafter referred as “Ferreira.” 

Regarding Claim 7: Brezoczky modified supra fails to teach wherein the support plate comprises at least one channel formed in the top surface to allow a flow of gas to pass beneath a wafer positioned on the top surface.  
Ferreira teaches wherein a support plate (42) comprises at least one channel (87) formed in a top surface to allow a flow of gas (via 86) to pass beneath a wafer (50)  positioned on the top surface (top of surface 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the support plate comprises at least one channel formed in the top surface to allow a flow of gas to pass beneath a wafer positioned on the top surface to the structure of Brezoczky modified supra as taught by Ferreira in order to advantageously to spread the heating gas around the underside of the wafer in a more uniform manner (see Ferreira, Column 8, lines 18-21). 
Regarding Claim 8: Brezoczky modified supra fails to teach wherein the support plate further comprises a backside gas line connected to a back surface of the support plate and in fluid communication with the at least one channel.  
Ferreira teaches wherein a support plate (42) further comprises a backside gas line (88) connected to a back surface of the support plate (42) and in fluid communication (see Figure 5) with the at least one channel (87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the support plate further comprises a backside gas line connected to a back surface of the support plate and in fluid communication with the at least one channel to the structure of Brezoczky modified supra as taught by Ferreira in order to advantageously to provide a constant removal of gas (see Ferreira, Column 8, lines 18-21). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” and Ferreira et al. (5,804,042), hereafter referred as “Ferreira,” as applied to claim 8 above, and further in view of Gelatos et al. (US 2008/0206987 A1), hereafter referred as “Gelatos.”
Regarding Claim 9: Brezoczky modified supra fails to teach wherein the backside gas line is connected to the support plate through a thermal choke. 
Gelatos teaches a backside gas line (474, paragraph [0059], lines 1-4) is connected to a support plate (680) through a thermal choke (682).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the backside gas line is connected to the support plate through a thermal choke to the structure of Brezoczky modified supra as taught by Gelatos in order to advantageously provide radiative coupling and minimizes conductive heat transfer (see Gelatos, paragraph [0059], lines 14-17). 
Regarding Claim 10: Brezoczky modified supra further teaches wherein the thermal choke (682) is made from a material comprising quartz (paragraph [0059], lines 1-4).  


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” and Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” as applied to claim 3 above, and further in view of Davenport (6,103,069).

Regarding Claim 11: Brezoczky modified supra fails to teach wherein the lift plate is connected to a motor to move the lift plate between a loading position and a clamp position.  
Davenport teaches wherein a lift plate (36) is connected to a motor (43) to move the lift plate (36) between a loading position and a clamp position (Column 2, lines 24-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the lift plate is connected to a motor to move the lift plate between a loading position and a clamp position to the structure of Brezoczky modified supra as taught by Davenport in order to advantageously automate the lifting process to load/unload the wafer/substrate (see Davenport, Column 2, lines 29-38). 

Regarding Claim 12: Brezoczky further teaches wherein when in the loading position, the lift plate (120) elevates the lift pins (pins on 120) so that a top of the lift pins are above the top surface of the support plate (106) by a distance sufficient to allow a robot blade (Column 4, lines 14-18) to pass between the top of the lift pins and the top surface of the support plate (106).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” and Ferreira et al. (5,804,042), hereafter referred as “Ferreira,” as applied to claim 1 above, and further in view of Ohkase et al. (4,938,691), hereafter referred as “Ohkase.”

Regarding Claim 13: Brezoczky modified supra fails to teach wherein the clamp pads are made of a thermally insulating material.  
Ohkase teaches clamp pads (463a) that are made of a thermally insulating material (quartz, Column 4, lines 40-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the clamp pads are made of a thermally insulating material to the structure of Brezoczky modified supra as taught by Ohkase in order to advantageously provide heat insulation to the wafer containing system (see Ohkase, Column 1, lines 14-22, 48-52).   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” and Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” as applied to claim 1 above, and further in view of Cox et al. (US 2007/0196011 A1).

Regarding Claim 15: Brezoczky modified supra fails to teach a cluster tool comprising: a central transfer station with a plurality of sides; a robot positioned within the central transfer station and configured to move a robot blade to each of the plurality of sides; and a cooling chamber according to claim 1.  
Cox teaches a cluster tool (paragraph [0035]) comprising: a central transfer station with a plurality of sides (see Figures 2-4); a robot (113, paragraph [0047]) positioned within the central transfer station (see Figures 8-9) and configured to move a robot blade (113A) to each of the plurality of sides: and a cooling chamber (701, in 110A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cluster tool comprising: a central transfer station with a plurality of sides; a robot positioned within the central transfer station and configured to move a robot blade to each of the plurality of sides; and a cooling chamber to the structure of Brezoczky modified supra as taught by Cox in order to advantageously process several substrates (see paragraph [0035], lines 1-18).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” and Cox et al. (US 2007/0196011 A1), as applied to claim 15 above, and further in view of Clarke (US 6,235,656 B1).
Regarding Claim 16: Brezoczky modified supra fails to teach wherein a pressure in the central transfer station is decreased by half, relative to a central transfer station without a cooling chamber, when the cooling chamber is set to a temperature less than 150 K.  
However, Brezoczky modified supra teaches all structure disclosed in claim 16, and the manner of operating central transfer station and the temperature cooled to. Cooling is a manner of operation which is also is intended use. See MPEP 2144.05 II. and 2163.07, 2112.
Clarke teaches cooling a wafer (32) to a temperature less than 150 K using a cryo pump (41, Column 3, lines 42-44; Column 7, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided cooling the wafer to a temperature less than 150 K using the cryo pump to the structure of Brezoczky modified supra as taught by Clarke in order to advantageously provide the wafer at the desired cryogenic temperature (see Clarke, Column 7, lines 1-10).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” and Clarke (US 6,235,656 B1), as applied to claim 18 above, and further in view of Ferreira et al. (5,804,042), hereafter referred as “Ferreira.” 

Regarding Claim 19: Brezoczky modified supra fails to teach further comprising flowing a cooling gas through a plurality of channels in the top surface of the support plate after the wafer is clamped to the support plate.  
Ferreira teaches flowing a cooling gas (via 86) through a plurality of channels (87) in a top surface (top of 42) of a support plate (42) after a wafer (50) is clamped to the support plate (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided flowing a cooling gas through a plurality of channels in the top surface of the support plate after the wafer is clamped to the support plate to the structure of Brezoczky modified supra as taught by Ferreira in order to advantageously to spread the heating gas around the underside of the wafer in a more uniform manner (see Ferreira, Column 8, lines 18-21). 
Regarding Claim 20: Brezoczky modified supra further teaches further comprising removing the wafer (116 of Brezoczky) from the cooling chamber (100 of Brezoczky), wherein removing the wafer (116 of Brezoczky) comprises: lifting the clamp ring (134, Column 4, lines 45-56 of Brezoczky) so that the clamp pads (23 of Yudovsky) are no longer contacting the wafer (116 of Brezoczky); and lifting the lift pins (pins on 120 of Brezoczky) to contact the wafer (116 of Brezoczky) and elevate the wafer above the top surface of the support plate (106 of Brezoczky) so that there is a space below the wafer sufficient to allow a robot blade (Column 4, lines 14-18 of Brezoczky) to move between the wafer (116 of Brezoczky) and the support plate (106 of Brezoczky). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosokawa et al. (US 2007/0084720 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763